Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 1 of 37 PageID #: 26083



     012345367 89
345367                                 36


               36



                                                          36
36




                                                    545367   54536




                                                                        36
                                            36




     545367




     545367                5453
                            6



                                    
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 2 of 37 PageID #: 26084




                                             0123455678



                                                                             0123455679
     012345567
             012345567


                                             0123455678
               0123455678



     678      678                                                        678
                                                                       678




                                                          0123455678
                                                                                 0123455678




                                          
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 3 of 37 PageID #: 26085




0123455678 0123455679                                012345567

0123455678                    012345567

                                                              012345567





                                      62234                                62234
                                                                                    622
62234

62234




                                                                           62234




               62234




                                                      
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 4 of 37 PageID #: 26086




                                         01234556789
                                                                              01234556789

                                                                01234556789


                                                    01234556789





                                                   01234556789

                                                                                                         01234556789


                                                01234556789

                                                                                                                         443




                                                                                                  01234556789


                                                      01234556789
             01234556789


                                                                                                                                    01234556789



                                                                                                       01234556789


            012343         443
012343                           443                               343           34
                                           343                                                                                               443
                                                                                         443                443                             443
                         01234556789
   01234
                        01234556789





                                                                      
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 5 of 37 PageID #: 26087



                                                                   0120345
                                   0120345                                   0120345
                                              0120345
                  0120345                               0120345
0120346                             0120345              0120345




                                789


Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 6 of 37 PageID #: 26088




                                                                                                                                  0120346
0120345
                           0120346                   0120345




                                          78930


                                                             78930




                           78930

                                     78930




                                                                                                       78930


                                                                                                        78930


                                              78930


          789320346          0120346
                         0120345                   0120345                                                     78930






                         0120346           0120345
                                           0120345                                     0120346                          0120345
                                   0120345
                                                                                             0120345



          78930



          789320346                                0120346



                                                                       
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 7 of 37 PageID #: 26089



                 012345367   012345




     5845369
     012345367




                                      

Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 8 of 37 PageID #: 26090




                                012343555567
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 9 of 37 PageID #: 26091




                                012343555567
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 10 of 37 PageID #: 26092




                                012343555565
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 11 of 37 PageID #: 26093




                                012343555567
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 12 of 37 PageID #: 26094




                                012343555567
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 13 of 37 PageID #: 26095




                                012343555567
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 14 of 37 PageID #: 26096




                                                                 0120345




                                6789
9
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 15 of 37 PageID #: 26097




                                012343555567
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 16 of 37 PageID #: 26098




                  0123455678
                                                        0123455678
             0123455678         012345



            0123455678
                                                                     0123455678
                 0123455678
                                          0123455678
                                         0123455678
                                           0123455678




                                 9

Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 17 of 37 PageID #: 26099




                                               01234556789
      01234556789                    

67
                

67
                    01234556789
                                       01234556789                   

67
              

67
                                          01234556789




                                                             

678

676
678
6
678




                                  
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 18 of 37 PageID #: 26100




              01203450120346789320345   
320345




                                   
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 19 of 37 PageID #: 26101




            0123455678       0123455679
                     0123455678 0123455679
                                                                       0123455678




                                                       

67

676
67
6
67




                                
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 20 of 37 PageID #: 26102




                               01234556789
96769678   69678
     9
96789
96769678   69678
                                                                                    9
96789
967
69678   69678




                                                                                    9
96789
967
69678   69678

                                                                        9
96789
96769678




                                         
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 21 of 37 PageID #: 26103



012345367




58453675845369
345367 012345367




                               58453675845369
345367         012345367




                              36                 367       3636
36367   367




                                              
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 22 of 37 PageID #: 26104




              01234556789   012345567
                               012345567
          012345567




                                         
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 23 of 37 PageID #: 26105




      0123455678

           012345567
                     0123455678
               0123455678
             01234556789
                                      012345567

                                                                 0123455678
                                    0123455678




                                
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 24 of 37 PageID #: 26106




            0123455678


                                               0123455678             0123455


            0123455679                                 0123455                                                                012345

                                  0123455679                 012345

              012345567
9
                                                 012345567
                    012345




            012345567            012345567
                                                                        0123455
                                                                                                                                       012345567




012345567
                                    012345567
                                              012345567



                                                                                                                     0123455678




              012345567
012345
012345567


                                                                                         0123455678                0123455




                                                                                                      012345567
                                                                                                 012345567



                                                                 
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 25 of 37 PageID #: 26107




                                                                  01234556789


                                                                 0123455679
                                                         0123455679
     
4678                                           0123455679
                                          
4678
         01234556789         0123455679           01234556789
                         01234556789




                                                                                    012345567

                               012345567




      012345567              0123455678
                                      012345567                                                 0132455678
                                                                0123455670123455
               01234556788                                                                        012345




                                       
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 26 of 37 PageID #: 26108




            0123455679

                               0123455678

      0123455679         012345567
       0123455679                                                     0123014253455567678
                                                                        0123455678
                                                 012345567                   012345
                                  0123455678                                                  0123455679

                                 012345567                   012345

                                                0123455679




                                                
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 27 of 37 PageID #: 26109




                    0123455678

                          0123455678




                                       9

Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 28 of 37 PageID #: 26110




                                                               0123455678
                                 0123455679      012345567





                                                                             012345567

                                        012345567






012345567 012345567
                                                      012345567
012345567901
           2345567012345567
    012345567





                                                  
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 29 of 37 PageID #: 26111




                                012343555567
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 30 of 37 PageID #: 26112




01234556789
                                               01234556789
                                                                             

67


         01234556789




                                                   0123455670123455678   012345567




                                
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 31 of 37 PageID #: 26113



0123455678
          0123455678    012345567
0123455679
             012345567                                       0123455679
                0123455
                                                           012345567
0123455
           012345567                                                                               0123455670123455679
   0123455678
                                                                                      012345567
                                                 0123455679
    0123455678


                                                                                                         0123455679
0123455670123455679
               0123455678

                                                                                                                            0123455679
0123455670123455679
               0123455678

0123455679                                                                      0123455678           0123455679





                                                                                                                            679       67




                                                                        
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 32 of 37 PageID #: 26114




                              0123455678
                                                                      0123455678
                                       0123455678
                                                         0123455678

                                     0123455678




      0123455678
          0123455678
                       0123455678                   0123455678



                                    9

Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 33 of 37 PageID #: 26115




                                012343555567
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 34 of 37 PageID #: 26116




                        0123455678                                  0123455678




                                9

Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 35 of 37 PageID #: 26117




                                012343555567
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 36 of 37 PageID #: 26118




                                012343555567
Case 5:14-cr-00244 Document 717-1 Filed 10/17/18 Page 37 of 37 PageID #: 26119




                                012343555567
